Case: 5:19-cv-00394-KKC-MAS Doc #: 1 Filed: 09/25/19 Page: 1 of 29 - Page ID#: 1




                               UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF KENTUCKY
                              CENTRAL DIVISION AT LEXINGTON


ELIZABETH NIBLOCK and
MEREDITH NEWMAN, Individually and                  CIVIL ACTION NO.
on behalf of all those similarly situated

               Plaintiffs,
       v.
                                                   CLASS ACTION
UNIVERSITY OF KENTUCKY,                            COMPLAINT AND JURY DEMAND
BOARD OF TRUSTEES,
MITCH BARNHART and ELI CAPILOUTO

                Defendants.


       Come now, the Plaintiffs, Elizabeth Niblock and Meredith Newman, by and through their

attorneys, Newkirk Zwagerman, P.L.C., and Bonar, Bucher & Rankin, PSC and submit their Class

Action Complaint and Jury Demand.

                                    INTRODUCTION

       This is an action based on long-standing and ongoing violations of Title IX of the

Education Amendments of 1972 by the University of Kentucky (“UK”), and by its Director

of Athletics, President, and Board of Trustees. Based on statistical data UK has presented to

the U. S. Department of Education, UK needs to add approximately 183 women to its athletic

programs to be in compliance with Title IX.

       Several female student athletes have attempted to have conversations with athletic

administrative staff, the Athletics Director, the President and members of the Board of

Trustees about adding more female varsity sports. Yet, Defendants have maintained that they

will not add any female sports to help bridge the participation gap between male and female
Case: 5:19-cv-00394-KKC-MAS Doc #: 1 Filed: 09/25/19 Page: 2 of 29 - Page ID#: 2




student athletes. Because they are not offering enough women’s opportunities, they are also

denying female student athletes the same scholarship opportunities. UK prides itself on being

a leader in the nation in sports with its Elite 1-3-5 program. However, UK, is standing on the

backs of its female student population in order to promote and benefit men’s sports at the

expense and detriment to women’s sports.

       Equity in athletic participation opportunities requires participation opportunities to be

proportionate to enrollment numbers based on gender. Title IX does not require an equal number

of male and female student athletes or male and female varsity sports, but rather parity with the

overall student enrollment.

       Because Defendants persist in this misconduct, this action is brought by prospective

players in their individual capacities as well as on behalf of all similarly situated female student

athletes now and in the future, to redress the undisputed historic and ongoing discriminatory

conduct perpetrated by Defendant UK.

                                 STATEMENT OF THE CASE

       1.      Defendant University of Kentucky discriminates against women on the basis of sex

by, among other things, providing substantially fewer and poorer opportunities for women in sports

than for male students.

       2.      Plaintiffs seek to stop Defendants from discriminating against them and all others

similarly situated now and in the future.

       3.      Defendants make decisions in UK’s athletic program based upon sex of the student

athletes resulting in disparate treatment of female students.

       4.      Defendants’ intentional decisions to offer significantly fewer opportunities for

female athletes, provide unequal access to facilities and monies for women’s sports, and to operate



                                                 2
Case: 5:19-cv-00394-KKC-MAS Doc #: 1 Filed: 09/25/19 Page: 3 of 29 - Page ID#: 3




out of compliance with Title IX since its inception are based upon gender and therefore constitute

intentional sex discrimination.

       5.      Plaintiffs Elizabeth Niblock and Meredith Newman (“Plaintiffs”) bring this action

on behalf of themselves and similarly situated female students at UK against the University, its

Board of Trustees, Athletic Director Mitch Barnhart and President Eli Capilouto.

       6.      Plaintiffs allege that Defendants have engaged in systemic discrimination on the

basis of gender at UK by failing to provide equitable varsity athletic opportunities for women and

by failing to expand its female varsity athletic opportunities in line with the interest and abilities

of Plaintiffs and the prospective class. Plaintiffs further allege that, by engaging in such conduct,

Defendant is in violation of: (1) the Equal Athletic Participation Opportunity requirements of Title

IX of the Education Amendments of 1972 (20 U.S.C. § 1681 et seq.) (“Title IX”); and (2) the

Fourteenth Amendment to the United States Constitution, as enforced through 42 U.S.C. § 1983.

       7.      Under Title IX, Defendants are prohibited from engaging in discrimination and

from denying participation in or the benefits of any educational program on the basis of gender. 20

U.S.C. § 1681. Further, to comply with Title IX, the intercollegiate athletics program at UK must

be structured so that: (1) the participation rate of women is “substantially proportionate” to their

undergraduate enrollment rate; or (2) the program demonstrates a “history and continuing practice

of program expansion which is demonstrably responsive to the developing interests and abilities”

of women; or (3) the present program “fully and effectively” accommodates women’s interests and

abilities. See 44 Fed. Reg. 71,413, 71,418 (1979).

       8.      UK’s intercollegiate varsity athletic program fails to meet any of these standards.

       9.      Defendants continue to violate the civil rights of Plaintiffs and members of the

proposed class they seek to represent in this action by failing to provide equitable athletic



                                                  3
Case: 5:19-cv-00394-KKC-MAS Doc #: 1 Filed: 09/25/19 Page: 4 of 29 - Page ID#: 4




participation and scholarship opportunities for women, despite the athletic interests and abilities of

UK female students and prospective students. In addition, Defendants have used and continue to

employ a discriminatory process for establishing and maintaining varsity teams for men and

women at UK, with the result that women are deprived of an equitable opportunity to participate

in varsity level sports.

        10.     Plaintiffs seek declaratory, injunctive, and monetary relief and the other judicial

remedies available to them to ensure Defendants’ compliance with Title IX, including: (1) a

declaration that Defendants have violated and continue to violate the above-referenced anti-

discrimination laws; (2) an injunction: (a) restraining Defendants from engaging in sex

discrimination in the administration of the UK athletic programs; (b) requiring Defendants to

increase varsity athletic participation opportunities for female students at UK and to provide all

corresponding benefits of varsity status; and (c) requiring Defendants to increase athletic financial

assistance for female athletes; and (3) monetary damages as permitted by law and proven at trial.

                                 JURISDICTION AND VENUE

        11.     This action arises under Title IX of the Education Amendments of 1972, 20

U.S.C. §§ 1681 et seq., and the regulations and policies promulgated pursuant to that law, as

well as under the Equal Protection Clause of the Fourteenth Amendment to the United States

Constitution, as enforced through 42 U.S.C. § 1983.

        12.     This Court has jurisdiction over Plaintiffs’ federal law claims pursuant to 28

U.S.C. §§ 1331, 1343(3), and 1343(4).

        13.     This Court has jurisdiction to provide declaratory and other relief pursuant to

28 U.S.C. §§ 2201 and 2202.




                                                  4
Case: 5:19-cv-00394-KKC-MAS Doc #: 1 Filed: 09/25/19 Page: 5 of 29 - Page ID#: 5




        14.     Venue is proper in the United States District Court for the Eastern District of

Kentucky pursuant to 28 U.S.C. § 1391(b) because the events from which Plaintiffs’ claims

arise occurred in Lexington, Kentucky, which is within the jurisdiction of this Court.

                                           THE PARTIES

        15.     The individual Plaintiffs are women and current students at UK. All are highly

skilled athletes who have participated in Division I athletics at other institutions or participate in

club sports at UK and who desire to participate in sports at the varsity level. All of the Plaintiffs

are eligible to participate in intercollegiate athletics under the applicable rules.

                                     Plaintiff Elizabeth Niblock

        16.     Plaintiff Elizabeth Niblock enrolled at UK in 2017 after transferring from another

Division I institution where she had been recruited for and played lacrosse.

        17.     She is clearly skilled and talented in lacrosse and has already competed at a high

level being recruited and signed by a Division I institution.

        18.     Plaintiff Niblock transferred to UK because it was closer to home and she wanted

the bigger school atmosphere.

        19.     Plaintiff Niblock has stayed relevant in lacrosse as she is an umpire in the area for

high schools and club teams.

        20.     Plaintiff Niblock has an interest and would join a varsity lacrosse team if UK

offered one.

        21.     Plaintiff Niblock also played competitive field hockey in high school.

        22.     She has played field hockey since childhood and played at a high level

competitively throughout high school.




                                                   5
Case: 5:19-cv-00394-KKC-MAS Doc #: 1 Filed: 09/25/19 Page: 6 of 29 - Page ID#: 6




       23.     She would also be interested in trying out and joining a varsity field hockey team if

UK offered one if lacrosse was not available.

       24.     She would currently join the field hockey team if UK had not eliminated the varsity

field hockey team.

       25.     Plaintiff Niblock is a senior during the 2019-2020 school year and is a resident of

Lexington, Kentucky.

                                   Plaintiff Meredith Newman

       26.     Plaintiff Meredith Newman is a rising junior at Defendant University of Kentucky.

       27.     She joined the club triathlon team her freshman year in 2018.

       28.     During her time with club triathlon she has been named Vice President of the club.

       29.     Plaintiff Newman is a skilled athlete who competes at a high level in her club sport,

and she has an interest and would join a varsity triathlon team if UK offered one.

       30.     Plaintiff Newman is a sophomore during the 2019-2020 school year and is a current

resident of Lexington, Kentucky.

                                            Defendants

       31.     Defendant University of Kentucky is an Educational Corporation formed under

existing state law in the state of Kentucky. The University of Kentucky’s campus and principal

place of business is located at 101 Main Building, Lexington, Kentucky, which is within this

Court’s jurisdiction.

       32.     Defendant Board of Trustees is the final authority in all matters affecting Defendant

UK and exercises jurisdiction over the institution’s financial, education, and other policies and its

relationship with state and federal governments and governs in Lexington, Kentucky.




                                                 6
Case: 5:19-cv-00394-KKC-MAS Doc #: 1 Filed: 09/25/19 Page: 7 of 29 - Page ID#: 7




       33.     Defendant Mitch Barnhart is the Director of Athletics located at the Joe Craft Center

in Lexington, Kentucky.

       34.     Defendant Eli Capilouto is the President of Defendant UK and is located at 101

Main Building in Lexington, KY.

       35.     Since the passage of Title IX, Defendants have received and continue to receive

federal financial assistance and the benefits associated with such assistance.

                               CLASS ACTION ALLEGATIONS

       36.     The named female Plaintiffs bring this action on behalf of themselves and on behalf

of a class of all those similarly situated both now and in the future pursuant to Federal Rule of Civil

Procedure 23(a) and (b)(2).

       37.     All class members are aggrieved persons under federal civil rights law as a result of

the actions, policies, and practices of Defendants. Plaintiffs seek declaratory and injunctive relief

on behalf of themselves and all class members to prevent Defendants from engaging in future

illegal conduct and to rectify the effects of present and past discrimination.

       38.     This matter is properly maintainable as a class action pursuant to Federal Rule of

Civil Procedure 23(b)(2).

       39.     The class members are so numerous as to make the joinder of all of them

impracticable. On information and belief, there are more than 11,000 female students at UK, a

substantial number of whom would participate in intercollegiate athletics if additional participation

opportunities were available to them and if the participants received the same benefits and

treatment provided to other varsity athletes. In addition, thousands of potential future female

students at UK who currently participate in sports at high schools and community colleges in



                                                  7
Case: 5:19-cv-00394-KKC-MAS Doc #: 1 Filed: 09/25/19 Page: 8 of 29 - Page ID#: 8




Kentucky or other states, or who participate in organized sports associations in Kentucky and other

states, would participate in intercollegiate athletics at UK if the opportunity to do so existed but

will be denied the opportunity to do so or will be deterred from doing so by the lack of such

opportunity. Such future students are putative class members whose joinder in this action is

impractical.

       40.     There are questions of law and fact common to the class members. Among the

questions of law and fact common to the class is: (1) whether the practices and conduct of

Defendants, as described below, violate the class members’ right to enjoy the equitable benefits of

UK’s athletic program; (2) whether Defendants deprive female students at UK of equitable athletic

participation opportunities; (3) whether Defendants deprive female students at UK of equitable

athletic financial assistance; and (4) whether Defendants violate Title IX, the Equal Protection

Clause of the U.S. Constitution by refusing to provide equitable female athletic participation

opportunities and equitable financial athletic assistance. These common questions of law and fact

predominate over questions affecting individual class members.

       41.     The Plaintiffs seek to represent a class of all present, prospective, and future female

students at UK who are harmed by and want to end UK’s sex discrimination in: a) the allocation

of athletic participation opportunities; b) the allocation of athletic financial assistance; and c) the

allocation of benefits provided to varsity athletics. The female Plaintiffs seek to represent a class

of all present, prospective, and future female students at UK who want to participate in the

eliminated varsity sports of field hockey or who want to participate in other varsity sports not

offered to women by UK. They also seek to represent those female student athletes who are




                                                  8
Case: 5:19-cv-00394-KKC-MAS Doc #: 1 Filed: 09/25/19 Page: 9 of 29 - Page ID#: 9




deterred from enrolling at UK because it does not offer women athletic opportunities as required

by Title IX.

       42.     The Plaintiffs seek to represent the proposed class because joinder of all class

members and all persons harmed by the ongoing sex discrimination in Defendants’ varsity athletic

program is not just impracticable, but impossible.

       43.     The proposed class is known to exist, but the identity of its members is unknown

and will continue to change without specific names during this litigation because of the nature of

college enrollment and athletic participation. Students at UK generally aim to graduate four years

after they matriculate. Athletes are eligible for only four years, according to the rules of the

National Collegiate Athletic Association (NCAA). Accordingly, the members of the class harmed

by Defendant UK’s discriminatory actions constantly change as each class of students graduate

and as another class of students enrolls at UK.

       44.     Not all members of the plaintiff class are currently identifiable because the class

includes prospective and future students who will enroll at UK during this litigation or who will be

deterred from enrolling at UK because of Defendant’s failure to provide athletic participation

opportunities for female student-athletes, including the sports in which they want to participate.

       45.     Not all members of the plaintiff class are currently identifiable because the class

includes not only lacrosse, field hockey, and triathlon student athletes, but also all present,

prospective, and future female students who have an interest and ability to participate in other

varsity intercollegiate sports that are not offered at Defendant UK.

       46.     It is unknown how many present, prospective, or future female student athletes

would enroll at Defendant UK or would participate in athletics at the university if it stopped



                                                  9
Case: 5:19-cv-00394-KKC-MAS Doc #: 1 Filed: 09/25/19 Page: 10 of 29 - Page ID#: 10




 discriminating against women. The hundreds of additional student-athletes who might apply, who

 might be recruited, and who might participate in athletics at Defendant UK if, for example, it added

 the approximately 183 athletic opportunities necessary to reach proportional opportunities under

 current enrollment numbers at Defendant UK are too numerous to make joinder practicable.

        47.     Joinder is impracticable because the class includes members whose identities are

 not currently known. On information and belief, there are present female students at UK whose

 names are currently unknown but who would participate in varsity athletics at UK if Defendants

 did not intentionally discriminate in the operation of its athletic program or if Defendants offered

 the sports or events in which they want to participate. There are also present female student athletes

 at UK who do not receive an equitable allocation of athletic financial assistance or the benefits

 provided to male varsity athletics.

        48.     The Plaintiffs satisfy the “commonality” requirement of Federal Rule of Civil

 Procedure 23(a)(2) because they share questions of law and fact in common with the proposed

 class, particularly whether Defendant UK is violating Title IX by failing to provide female student

 athletes with an opportunity to participate in varsity intercollegiate athletics. Because Title IX

 requires comparison of the sex-segregated men’s and women’s athletic opportunities as a whole,

 the Title IX issues in this action are inherently class-based.

        49.     The Plaintiffs satisfy the “typicality” requirement of Federal Rule of Civil

 Procedure 23(a)(3) because their claims are typical of those of the proposed class. They all have

 been denied, are continuing to be denied, or will be denied an opportunity to participate in varsity

 intercollegiate athletics at Defendant UK because of its ongoing intentional sex discrimination.




                                                   10
Case: 5:19-cv-00394-KKC-MAS Doc #: 1 Filed: 09/25/19 Page: 11 of 29 - Page ID#: 11




        50.     Each Plaintiff is a member of the proposed class in that she has been and

 continues to be denied equal athletic participation and scholarship opportunities at UK.

 Plaintiffs will fairly and adequately represent the interests of the class pursuant to Federal

 Rules of Civil Procedure 23(a)(4). They intend to prosecute this action vigorously in order to

 secure fair and adequate injunctive relief for the entire class.

        51.     The Plaintiffs satisfy the requirement that class certification would be superior to

 other methods available for the fair and efficient adjudication of the controversy required by

 Federal Rule of Civil Procedure 23(b)(2) because Defendant UK has acted or refused to act on

 grounds generally applicable to the class—denying female student athletes an opportunity to

 participate in varsity intercollegiate athletics, thereby making final declaratory and injunctive relief

 appropriate with respect to the class as a whole.

        52.     Undersigned counsel has devoted substantial and sufficient efforts to identify and

 investigate potential claims in this action, to developing knowledge of the applicable law, and has

 sufficient resources to commit to representing this putative class as interim counsel under Federal

 Rule of Civil Procedure 23(g)(3) until such time as this Court determines whether to certify the

 action as a class action. They are represented by counsel with extensive experience in Title IX,

 civil rights, civil liberties, and class action litigation. They intend to vigorously prosecute this

 action to obtain the relief sought on behalf of the class.

        53.     Any compensatory damages sought by the class are incidental to the injunctive

 relief and thus certification as a Rule 23(b)(2) class is appropriate




                                                   11
Case: 5:19-cv-00394-KKC-MAS Doc #: 1 Filed: 09/25/19 Page: 12 of 29 - Page ID#: 12




                                  GENERAL ALLEGATIONS

 The Department of Education Interpretations of Title IX Compliance

        54.     According to the most recent publicly available report that UK filed with the United

 States Department of Education pursuant to the Equity in Athletics Disclosure Act, 20 U.S.C. §

 1092, during the 2017-2018 academic year, women comprised approximately 55 percent of the

 student population. However, women comprised only 41 percent of the participants on the

 intercollegiate varsity teams offered by UK. Upon information and belief, the disparity between

 the rate of participation in intercollegiate athletics among women and women’s enrollment is

 approximately the same today.

        55.     UK has a practice of providing its male students with greater athletic opportunities

 which has continued over time. As alleged above, UK does not offer female students’ opportunities

 to participate in intercollegiate athletics substantially proportionate to the percentage of women

 enrolled as students. On information and belief, UK has established and maintained its men’s

 intercollegiate athletic teams based upon different criteria than women’s teams, relying to a greater

 extent, in the case of men, on recruiting athletes from various sources to determine which teams to

 establish and maintain.

        56.     UK does not have a history or continuing practice of expanding intercollegiate

 athletic opportunities for women students to accommodate their existing or developing interests.

 For example, at various periods of time since the passage of Title IX, female participation

 opportunities for women have actually decreased even though the number of female students has

 steadily risen over the years. In addition, UK has eliminated women’s varsity teams, including field

 hockey.




                                                  12
Case: 5:19-cv-00394-KKC-MAS Doc #: 1 Filed: 09/25/19 Page: 13 of 29 - Page ID#: 13




         57.     UK has not fully and effectively satisfied the interest of women students in

 intercollegiate varsity athletic opportunities. In particular,

                 a) UK cut women from the varsity field hockey program on the basis of their

                     gender.

                 b) Several women’s sports club teams, including field hockey, lacrosse, and

                     triathlon, have expressed interest in obtaining varsity status at UK.

                 c) UK has failed to effectively respond to such interest and has denied the varsity

                     applications of three registered sports club teams, i.e., field hockey, lacrosse,

                     and triathlon. As a result, the members of these teams compete without the

                     significant benefits that UK provides to varsity athletes, such as health

                     insurance, paid travel to competitions, free coaching, access to personal training,

                     preferential class scheduling, financial scholarships, and university paid

                     organization of all practices and competition.

                 d) Many other women student athletes at UK have an interest in varsity

                     opportunities and athletic financial assistance at UK that has not been satisfied.

                 e) Many current and future highly skilled high school and community college

                     female athletes have an interest in varsity opportunities and athletic financial

                     assistance that UK has not addressed despite the fact that it addresses the

                     interests of male students by establishing varsity teams and recruiting athletes

                     from high schools and community colleges to fill the roster of those teams

                                    FACTUAL ALLEGATIONS

         58.     At the beginning of the 2019/2020 academic and sports calendar, Defendant UK

 sponsors men’s and women’s teams, including baseball, men’s and women’s basketball, men’s and


                                                    13
Case: 5:19-cv-00394-KKC-MAS Doc #: 1 Filed: 09/25/19 Page: 14 of 29 - Page ID#: 14




 women’s cross country, football, men’s and women’s golf, women’s gymnastics, men’s and

 women’s rifle, men’s and women’s soccer, softball, men’s and women’s swimming and diving,

 men’s and women’s tennis, men’s and women’s track and field, and volleyball.

        59.     Defendant UK is a member of the NCAA and the SEC Conference, and participates

 in Division I, the highest level of intercollegiate competition.

        60.     In choosing which sports it will offer to the students of each sex, UK chooses how

 many varsity athletic participation opportunities it provides to male students and how many athletic

 participation opportunities it provides to female students. This fact makes athletics unlike other

 educational programs in which male and female students participate together or compete against

 each other for the same opportunities or class slots on an equal basis.

        61.     On information and belief, Defendants choose and have chosen which sports they

 provide to each sex in a manner that provides and has provided its male students with proportionally

 more opportunities to participate in varsity intercollegiate athletics than it has provided its female

 students, thus denying female students an equitable opportunity to participate in this educational

 program.

        62.     UK is a member of the NCAA and participates at the highest level of intercollegiate

 competition—Division I. As such, UK offers athletic financial assistance (i.e., athletic

 scholarships) to members of its varsity athletic teams.

 History of Lacrosse

        63.     Lacrosse began as a club team in 1976 when the team traveled to Ohio on weekends

 and competed in games.

        64.     In 2004, there was a resurgence in lacrosse with the club team competing with

 regular schedules.


                                                  14
Case: 5:19-cv-00394-KKC-MAS Doc #: 1 Filed: 09/25/19 Page: 15 of 29 - Page ID#: 15




          65.    The lacrosse club team averages 20-22 female student athletes.

          66.    The club team competes against other schools in Kentucky, the Midwest and the

 East.

          67.    In 2004, members of female club lacrosse team met with the Athletics Director

 Mitch Barnhart to educate him on lacrosse and its rising popularity across the country with the

 hope of making lacrosse a varsity sport.

          68.    Despite AD Barnhart being provided information on lacrosse and having

 discussions with interested student athletes in adding the sport, lacrosse was not made a varsity

 sport.

          69.    Female student athletes playing lacrosse made additional efforts to Defendants to

 have lacrosse added as a varsity sport starting in 2018 to the present.

          70.    Defendants denied the female student athletes’ requests to add lacrosse.

          71.    Adding lacrosse as a varsity sport would add approximately 30 female opportunities

 and 12 scholarships.

 History of Field Hockey

          72.    Defendant UK offered field hockey since the 1930s.

          73.    Defendant UK offered field hockey as a varsity sport in 1974 but cut the varsity

 program in 1976.

          74.    Field hockey has remained a club sport since 1976 through the present day

 averaging between 22-26 female student athletes.

          75.    The club field hockey team has been competing throughout Kentucky, the Midwest

 and the East.




                                                  15
Case: 5:19-cv-00394-KKC-MAS Doc #: 1 Filed: 09/25/19 Page: 16 of 29 - Page ID#: 16




         76.     The club field hockey team has been very successful having several undefeated

 seasons and having won championships.

         77.     Defendants have been approached by club field hockey players asking to be added

 as a varsity sport.

         78.     Defendants have denied the female student athlete’s requests to implement a varsity

 field hockey team on several occasions between 2018 and the present.

         79.     Adding field hockey as a varsity sport would add approximately 23 female

 opportunities and 12 scholarships.

 History of Triathlon

        80.      The NCAA announced that triathlon is an emerging sport in 2014.

        81.      Since that announcement in 2014, Defendant UK has had a club triathlon team.

        82.      Triathlon pulls its athletes from swimmers, bikers, and runners.

        83.      Triathlon is the fastest growing sport in the country at the collegiate level and

 Triathlon USA expects it to be fully sponsored by the NCAA in 2023.

        84.      Student athletes from 2018 to the present have requested that Defendants make

 triathlon a varsity sport.

        85.      The COO of Triathlon USA offered UK a grant funded by the Triathlon Foundation

 of $150,000 to help launch the varsity program.

        86.      Defendants have refused to add triathlon.

        87.      Adding triathlon as a varsity sport would add approximately 9-13 female

 opportunities and 6.5 scholarships.




                                                 16
Case: 5:19-cv-00394-KKC-MAS Doc #: 1 Filed: 09/25/19 Page: 17 of 29 - Page ID#: 17




 Additional Sports that Could be Elevated to Varsity

        88.       While the above-mentioned sports have all approached Defendants about

 specifically being added as a varsity sport, there are other sports that also could be added.

        89.       Equestrian is a club sport at UK and could be added as a varsity sport offering

 approximately 38 female opportunities and 15 scholarships.

        90.       Rowing could be added as a varsity sport offering approximately 47 female

 opportunities and 20 scholarships.

        91.       Fencing could be added as a varsity sport offering approximately 16 women’s

 opportunities and 5 scholarships.

 Recruiting

        92.       Defendant UK prides itself on obtaining the best student athletes that fit best into

the athletic department’s mission to establish UK Athletics among the truly elite athletics

departments in America.

        93.       Defendants recruit the student athletes locally, nationally and internationally.

        94.       Student athletes are recruited coast to coast across the United States from

Pennsylvania to California and everything in between.

        95.       Defendant UK also recruits student athletes from Germany, India, Jamaica, and

Namibia, just to name a few.

        96.       Defendant UK has the resources and ability to recruit the best athletes that fit into

their programs.




                                                   17
Case: 5:19-cv-00394-KKC-MAS Doc #: 1 Filed: 09/25/19 Page: 18 of 29 - Page ID#: 18




                                              COUNT I
                                          Title IX
                               (Unequal Athletic Participation)
                      (Against Defendant UK and The Board of Trustees)

        97.     Plaintiffs re-allege and incorporate by reference all of the foregoing allegations.

        98.     The Plaintiffs bring this claim as a class action as set forth in the Class Allegations.

        99.     Title IX, enacted in 1972, provides in relevant part:

                No person in the United States shall, on the basis of sex, be excluded
                from participation in, be denied the benefits of, or be subjected to
                discrimination under any education program or activity receiving
                Federal financial assistance, . . .


                20 U.S.C. § 1681(a). The Civil Rights Restoration Act of 1987 made
                Congress’ intent plain that “program or activity,” as used in Title IX,
                applies to any program or activity so long as any part of the educational
                institution receives federal financial assistance. 20 U.S.C. § 1687. Thus,
                UK is subject to Title IX even if none of the funding for its athletic
                programs comes from federal sources.

        100.    In 1975, the United States Department of Health, Education and Welfare (“HEW”)

 (the predecessor of the United States Department of Education (“DOE”) adopted regulations

 interpreting Title IX. These regulations are codified at 34 C.F.R. Part 106 (The DOE regulations

 adopting the HEW regulations are at 45 C.F.R. Part 86) (the “Regulations”).

        101.    With regard to athletic programs, section 106.41(a) of 34 C.F.R. provides that

 intercollegiate athletics are included within the “program or activity” requirements of Title IX:

                No person shall, on the basis of sex, be excluded from participation in,
                be denied the benefits of, be treated differently from another person or
                otherwise be discriminated against in any interscholastic,
                intercollegiate, club or intramural athletics offered by a recipient, and
                no recipient shall provide any such athletics separately on such basis.




                                                  18
Case: 5:19-cv-00394-KKC-MAS Doc #: 1 Filed: 09/25/19 Page: 19 of 29 - Page ID#: 19




        102.    34 C.F.R. § 106.41(c) specifies the factors for determining the existence of equal

 athletic opportunity, including whether the selection of sports and levels of competition effectively

 accommodate the interest and abilities of both sexes. In 1979, the DOE’s Office for Civil Rights

 (“OCR”) issued a policy interpretation of Title IX and the Regulations. This policy interpretation

 is found at 44 Federal Register 71,413 et seq. (1979) (the “Policy Interpretation”).

        103.    The Policy Interpretation provides that, in order to comply with Title IX and 34

 C.F.R. §106.41(c), schools must provide equal athletic opportunities in three general areas: (1)

 scholarships; (2) participation opportunities; and (3) treatment and benefits.

        104.    According to the Regulations, to the extent that an educational institution provides

 scholarship funding, “it must provide reasonable opportunities for such awards for members of

 each sex in proportion to the number of students of each sex participating in . . . intercollegiate

 athletics.” 34 C.F.R. § 106.37(c); Policy Interpretation, 44 Fed. Reg. at 71,415.

        105.    OCR’s 1979 Policy Interpretation sets forth a three-prong test for determining equal

 athletic participation opportunities under Title IX. According to the Regulations and Policy

 Interpretation, a school provides equal athletic participation opportunities only if it can satisfy one

 of the following three prongs:

                (1) [Prong One:] Whether intercollegiate level participation
                    opportunities for male and female students are provided in numbers
                    substantially proportionate to their respective enrollments; or

                (2) [Prong Two:] Where the members of one sex have been and are
                    under-represented among intercollegiate athletes, whether the
                    institution can show a history and continuing practice of program
                    expansion which is demonstrably responsive to the developing
                    interest and abilities of the members of that sex; or

                (3) [Prong Three:] Where the members of one sex are underrepresented
                    among intercollegiate athletes, and the institution cannot show a
                    continuing practice of program expansion such as that cited above,
                    whether it can be demonstrated that the interests and abilities of the



                                                   19
Case: 5:19-cv-00394-KKC-MAS Doc #: 1 Filed: 09/25/19 Page: 20 of 29 - Page ID#: 20




                    members of that sex have been fully and effectively accommodated
                    by the present program.

 Policy Interpretation, 44 Fed. Reg. at 71,418.

         106.   The Regulations require that sponsors of intercollegiate athletics (such as UK) take

 such remedial actions as are necessary to overcome the effects of sex discrimination in violation

 of Title IX. 34 C.F.R. § 106.3(a). The Regulations further require that sponsors of intercollegiate

 athletics programs comply with the Regulations within three years of their effective date (which

 was July 21, 1975).

         107.   By offering certain opportunities to male students to participate in intercollegiate

 athletics, Defendant UK has demonstrated its belief that athletic opportunities provide educational

 benefits that should be supported by the University. Plaintiffs agree that athletic opportunities

 provide valuable educational benefits. For this very reason, the Plaintiffs—and the class they

 represent—should have equitable access and opportunity to receive the benefits that the male

 students at UK receive from intercollegiate athletics. UK historically has not provided and

 currently does not provide its female students with such equitable access and opportunity.

         108.   Defendants determine the number of athletic participation opportunities that it will

 provide to male and female students by choosing which sports it will offer to each sex by deciding

 how many athletes it will allow to participate on each sports team.

         109.   Defendants fail to provide female students an equitable opportunity to participate in

 varsity intercollegiate athletics in violation of Title IX and 34 C.F.R. §106.41(c)(1).

         110.   Defendants fail to comply with each prong of the three-part test described above. In

 particular:

                (1)    The ratio of female to male athletes at UK is not substantially
                proportionate to the overall ratio of female to male undergraduate
                students at Defendant.



                                                  20
Case: 5:19-cv-00394-KKC-MAS Doc #: 1 Filed: 09/25/19 Page: 21 of 29 - Page ID#: 21




                (2)   UK does not have a history or continuing practice of athletics
                program expansion for women.

                (3)     UK has failed to fully and effectively accommodate the athletic
                interests and abilities of its female students by, among other things, by
                refusing to add additional sports where there is interest.

        111.    According to information provided by Defendants to the federal government in its

 annual Equity in Athletics Disclosure Act reports, Defendants’ female undergraduate enrollment

 rate is approximately 60% while its female athletic participation rate is only about 44%.

 Furthermore, on information and belief, Defendants underreport male participation in varsity

 athletics and overreports female participation. Defendants do not provide female students with

 varsity athletic participation opportunities in a number substantially proportionate to female

 undergraduate enrollment.

        112.    Defendants failed to meet the 1978 regulatory deadline for compliance with Title

 IX’s requirement for equity in athletic participation opportunities. Defendant UK has never met its

 compliance obligations and has not added any new female varsity sports in over 10 years.

 Defendants cannot show a history or continuing progress of program expansion for women.

        113.    Plaintiffs have the interest and ability to participate in women’s varsity field hockey,

 lacrosse, and triathlon. High school students (the source of Defendants’ incoming, prospective, and

 future students) also have the interest and ability to participate in field hockey, lacrosse, and

 triathlon. Competition exists in field hockey and lacrosse because they are a major NCAA sport

 and UK has offered club play in these sports for many years. Triathlon is an emerging sport with

 an expected number of schools to be offering triathlon at the end of this year of 35, with more to

 come over the next several years.




                                                  21
Case: 5:19-cv-00394-KKC-MAS Doc #: 1 Filed: 09/25/19 Page: 22 of 29 - Page ID#: 22




         114.   Plaintiffs seek a declaration that Defendants engaged in disparate treatment on the

 basis of sex by failing to offer female students an equal opportunity to participate in intercollegiate

 athletics.

         115.   As a result of Defendants’ discriminatory actions, the Plaintiffs have been denied

 and/or imminently will be denied their civil right to pursue an equal opportunity to participate in

 varsity intercollegiate athletics. They have been denied the educational, economic, physical,

 psychological, and social benefits of athletic participation. They have incurred or imminently will

 incur economic and compensatory damages associated with, among other things, lost opportunities,

 applying/transferring to other schools, moving to other schools, transferring/losing graduation

 credits, emotional distress, lost self-esteem, humiliation, and the denial of equal opportunity

 because of sex.

                                              COUNT II
                                            Title IX
                      (Unequal Allocation of Athletic Financial Assistance)
                             (Against UK and Board of Trustees)

         116.   Plaintiffs reallege and incorporate herein by this reference all of the foregoing

 paragraphs of this complaint.

         117.   The Plaintiffs bring this claim as a class action as set forth under the Class

 Allegations.

         118.   UK provides athletic financial assistance to some of its varsity athletes.

         119.   Under Title IX, UK must provide its female students with an equal allocation of any

 athletic financial assistance. Under 34 C.F.R. § 106.37, an equal allocation means that UK must

 provide its female athletes with athletic financial assistance in the same proportion that it allocates

 athletic participation opportunities.




                                                   22
Case: 5:19-cv-00394-KKC-MAS Doc #: 1 Filed: 09/25/19 Page: 23 of 29 - Page ID#: 23




        120.    Defendant fails to provide female student athletes with an equal allocation of

 athletic financial assistance. This failure constitutes disparate treatment sex discrimination in

 violation of Title IX and 34 C.F.R. § 106.37.

        121.    Plaintiffs are harmed by Defendant’s failure to provide its female students with an

 equal allocation of athletic financial assistance. Such harm includes lost educational opportunities,

 financial assistance, and lost quality in participation opportunities. It also includes emotional

 distress, pain, anxiety, and other damages to be proven at trial. Accordingly, they are entitled to the

 relief requested herein.

                                             COUNT III
                                            Title IX
                    (Unequal Allocation of Athletic Treatment and Benefits)
                             (Against UK and Board of Trustees)

        122.    Plaintiffs reallege and incorporate herein by this reference all of the foregoing

 paragraphs of this complaint.

        123.    The Plaintiffs bring this claim as a class action as set forth under the Class

 allegations.

        124.    UK provides its varsity student athletes with certain benefits, including but not

 limited to, equipment, supplies, uniforms, locker rooms, scheduling for competitions,

 transportation and accommodations for travel, per diem for travel, coaching, tutoring and academic

 support services, practice and competition facilities, medical and training services, weight training

 and conditioning services, housing and dining services, sports information and publicity services,

 recruiting, video support, and other services.

        125.    Under Title IX and 34 C.F.R. § 106.41(c), UK must allocate these benefits equally

 between male athletes and female athletes. On a program-wide basis, it must provide female

 athletes with benefits that are comparable to those that it provides to male athletes.



                                                   23
Case: 5:19-cv-00394-KKC-MAS Doc #: 1 Filed: 09/25/19 Page: 24 of 29 - Page ID#: 24




        126.    Defendants fail to provide female student athletes with an equal allocation of these

 benefits. This failure constitutes disparate treatment sex discrimination in violation of Title IX.

        127.    UK has not sufficiently allocated the amount of benefits (or the resources and

 budgets necessary to provide the benefits) it provides to female athletes.

        128.    UK has failed to provide sufficient benefits (or the resources and budgets necessary

 to purchase the benefits) to its women’s varsity athletic teams despite requiring that they carry

 more athletes. Meanwhile, UK has not decreased the benefits that it provides to men’s varsity

 athletic teams even though they now carry fewer athletes. As a result, while each male athlete now

 receives more or better benefits, each female athlete now receives fewer or worse benefits than the

 males are receiving.

        129.    Defendant fails to provide equal athletic benefits in some, or all of the categories

 set forth in the Regulations and the Policy Interpretation, including but not limited to:

                1. The provision of equipment, uniforms, and supplies;

                2. Scheduling of games and practice time;

                3. Travel, transportation, and per diem allowance;

                4. Opportunity to receive coaching and academic tutoring;

                5. Assignment and compensation of coaches and tutors;

                6. Provision of locker rooms, practice and competitive facilities;

                7. Provision of medical and training services;

                8. Provision of housing and dining facilities and services;

                9. Publicity and sports information services;

                10. Administrative support;

                11. Recruiting resources and support; and




                                                  24
Case: 5:19-cv-00394-KKC-MAS Doc #: 1 Filed: 09/25/19 Page: 25 of 29 - Page ID#: 25




                12. Resources necessary to provide any of the foregoing benefits or to provide the

                female athletes with a genuine Division I athletic experience.

        130.    Plaintiffs are harmed by Defendants’ failure to provide its female student athletes

 with an equal allocation of benefits and resources. Such harm includes lost educational

 opportunities, lost competitive advantage, and less quality in participation opportunities. It also

 includes emotional distress, pain, anxiety, and other damages to be proven at trial. Accordingly,

 they are entitled to the relief requested herein.

                                             COUNT IV
                                          Equal Protection
                                       (Against All Defendants)

        131.    Plaintiffs re-allege and incorporate by reference all of the foregoing allegations.

        132.    The Equal Protection Clause of the Fourteenth Amendment to the United States

 Constitution mandates that “No state shall… deny to any person within its jurisdiction the equal

 protection of the law.”

        133.    The Amendment is enforceable through 42 U.S.C. § 1983, which provides, in part:

                Every person who, under color of any statute, ordinance, regulation,
                custom, or usage, of any State or Territory or the District of Columbia,
                subjects, or causes to be subjected, any citizen of the United States or
                other person within the jurisdiction thereof to the deprivation of any
                rights, privileges, or immunities secured by the Constitution and laws,
                shall be liable to the party injured in an action at law, suit in equity, or
                other proper proceeding for redress.

        134.    Under Section 1983, Defendants may be held liable for their violation of the rights

 of female student athletes under the Fourteenth Amendment, namely by treating them differently

 than male student athletes.

        135.    Defendants intentionally discriminate against female students including Plaintiffs

 and intentionally deprive them of their right to equal protection under the Fourteenth Amendment




                                                     25
Case: 5:19-cv-00394-KKC-MAS Doc #: 1 Filed: 09/25/19 Page: 26 of 29 - Page ID#: 26




 to the U.S. Constitution by, among other things, treating them differently from male students by:

 (1) failing to provide them with equal athletic participation opportunities (including all the benefits,

 advantages, privileges, services, and access to facilities and coaching provided in connection with

 varsity athletic participation opportunities); and (2) failing to provide them with equal athletic

 financial assistance.

        136.    When Defendants engaged in the discriminatory actions described above, they were

 acting under color of law under 42 U.S.C. § 1983.

        137.    Defendants’ discriminatory actions violate the Equal Protection Clause of the

 Fourteenth Amendment to the U.S. Constitution, as enforced through Section 1983.

        138.    Each of the individual Defendants had knowledge of, participated in or otherwise

 had authority over and approved the discriminatory decisions made and actions taken that deny

 Plaintiffs of their right to equal protection. Their actions, which continue to this day, constitute a

 knowing disregard and deliberate indifference for Plaintiffs’ constitutional rights. Accordingly,

 each of the individual Defendants is individually liable for the discriminatory actions.

        139.    Plaintiffs seek injunctive relief that requires Defendants to provide them with equal

 protection to the class by offering equal athletic participation and scholarship opportunities for

 female athletes.

        140.    As a result of Defendants’ discriminatory actions, Plaintiffs have been denied their

 constitutional right to equal protection and to enjoy an equal opportunity to participate in varsity

 athletics and to receive athletic financial assistance. Plaintiffs have further incurred damages,

 including, among other things, the damages associated with lost educational opportunities,

 increased education expenses, emotional distress, lost self-esteem and confidence, humiliation, and

 other compensatory damages that result from being denied equal opportunity on the basis of sex.




                                                   26
Case: 5:19-cv-00394-KKC-MAS Doc #: 1 Filed: 09/25/19 Page: 27 of 29 - Page ID#: 27




                                       INJUNCTIVE RELIEF

        141.    Defendants’ unlawful acts deprived Plaintiffs of rights guaranteed by federal law,

 and the U.S. Constitution. Plaintiffs are entitled to injunctive relief to end Defendants’

 discriminatory actions, and to compel Defendants to provide equal athletic participation and

 scholarship opportunities for female students by establishing varsity opportunities for women at

 UK sufficient to eliminate the gender disparities in athletic opportunities and that reflect interest

 and ability of female student athletes in field hockey, lacrosse, triathlon, and/or other sports.

        142.    Failure to grant the injunctive relief requested will result in irreparable harm in that

 Plaintiffs’ rights will continue to be violated and they will forever be denied the opportunity to

 participate in college athletics. Plaintiffs do not have an adequate remedy at law for this harm.

        143.    The continuing harm caused by Defendants’ discriminatory actions far outweighs

 any possible harm that granting injunctive relief might cause Defendants. In fact, Plaintiffs can

 conceive of no harm that Defendants will suffer by increasing varsity athletic participation and

 scholarship opportunities for female student athletes at UK. Meanwhile, Plaintiffs believe that

 Defendants will gain public relations and enrollment advantages by complying with federal civil

 rights laws.

        144.    Finally, the injunctive relief that Plaintiffs seek would in no way disserve the public

 interest but, on the contrary, would benefit the public and would promote compliance with and full

 equality before the law.

                                        ATTORNEYS’ FEES

        145.    Plaintiffs have been required to retain counsel to prosecute this action. They are

 entitled to recover reasonable attorneys’ fees and expenses under 42 U.S.C. §1988. They are also




                                                   27
Case: 5:19-cv-00394-KKC-MAS Doc #: 1 Filed: 09/25/19 Page: 28 of 29 - Page ID#: 28




 entitled to recover costs under Federal Rules of Civil Procedure, Rule 54(d) and other applicable

 law.

                                      PRAYER FOR RELIEF

        WHEREFORE, Plaintiffs pray that this Court:

        A.      Certify the first claim as a class action on behalf of all present, prospective, and

 future female students at UK who seek to participate in varsity intercollegiate lacrosse, field

 hockey, triathlon, or any other sport not currently offered by University of Kentucky and appoint

 Plaintiffs’ counsel as Class Counsel pursuant to the Federal Rule of Civil Procedure, 23(g);

        B.      Enter an order declaring that Defendants violated and continue to violate Plaintiffs’

 civil and constitutional rights under Title IX and the Equal Protection Clause of the Fourteenth

 Amendment to the United States Constitution, by discriminating against female students on the

 basis of sex by, among other things: (1) failing to provide female students with equal athletic

 participation opportunities (including all the benefits, advantages, privileges, services, and access

 to facilities and coaching provided in connection with varsity athletic participation opportunities);

 and (2) failing to provide female students with equal athletic financial assistance.

        C.      Issue an injunctive relief order: (1) restraining Defendants from engaging in sex

 discrimination in the administration of the UK athletic programs; (2) requiring Defendants to

 increase athletic participation opportunities for female students by establishing women’s varsity

 teams that reflect interest and ability of female athletes in field hockey, lacrosse, triathlon, and/or

 other sports (with all the benefits, advantages, privileges, services, and access to facilities and

 coaching provided in connection with varsity athletic participation opportunities) or other

 appropriate measures; and (3) requiring Defendants to increase athletic financial assistance for

 female athletes.




                                                   28
Case: 5:19-cv-00394-KKC-MAS Doc #: 1 Filed: 09/25/19 Page: 29 of 29 - Page ID#: 29




        D.      Award the Plaintiffs compensatory damages and other monetary relief as permitted

 by law, compensation for substantial injury associated with, among other things, lost professional

 status and reputation, lost opportunities for employment and professional acclaim, costs of seeking

 opportunities at other schools, lost past and future employment, lost compensation and benefits,

 humiliation, emotional pain and distress, lost self-esteem and other injuries set forth in this

 Complaint, in an amount to be determined at trial.

        E.      Award Plaintiffs their reasonable attorneys' fees and expenses;

        F.      Maintain jurisdiction over this action to monitor Defendants’ compliance with this

 Court’s orders; and

        G.      Order such other and further relief as the Court deems appropriate.

 PLAINTIFFS DEMAND A TRIAL BY JURY AS TO ALL ISSUES TRIABLE BY A JURY.

                                                      Respectfully submitted,

                                                      BONAR, BUCHER & RANKIN, PSC
                                                      /s/ Barbara D. Bonar_________________
                                                      Barbara D. Bonar (KBA #42213)
                                                      3611 Decoursey Avenue
                                                      Covington, KY 41015
                                                      Telephone: 859-431-3333
                                                      Email: bdbonar@lawatbdb.com

                                                      (To be admitted pro hac vice):
                                                      NEWKIRK ZWAGERMAN, P.L.C.
                                                      /s/ Jill M. Zwagerman
                                                      Jill Zwagerman AT0000324
                                                      Beatriz Mate-Kodjo AT0012331
                                                      Lori Bullock AT0012240
                                                      521 E. Locust Street, Suite 300
                                                      Des Moines, IA 50309
                                                      Telephone: 515-883-2000
                                                      Email: jzwagerman@newkirklaw.com
                                                      Email: bmate-kodjo@newkirklaw.com
                                                      Email: lbullock@newkirklaw.com
                                                      ATTORNEYS FOR PLAINTIFFS



                                                 29
